DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 02/10/2021, with respect to the amended limitations in claims 1, 17, 18, and 23 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Benedek et al. (US 20160093101 A1) in view of  KOBAYASHI (US 20200258299 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, 15, 17-18, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Benedek et al. (US 20160093101 A1) in view of KOBAYASHI (US 20200258299 A1).
Regarding claims 1, 17, and 18, Benedek discloses an image processing apparatus (figs. 1 and 16) comprising: 
one or more memories storing instructions ([0141] computers have memories for storing instructions, [0139] a hardware and software. Note: the software would obviously be considered as instructions); and 
one of more processors that implement the instructions ([0139 and 0141] the computer would obviously have one or more processors) to 
acquire a plurality of images obtained based on image capturing by a plurality of image capturing devices (S100 and S110 of fig. 1, scanning devices and optical recording devices), including a first image capturing device and a second image capturing device (fig. 16), and 

in a case where a first acquired image from the first image capturing device (S110 and S150 of fig. 1) and a second acquired image from the second image capturing device (S100, S120, S130, and S140 of fig. 1) are appropriate for generating the three-dimension shape data of the object (S150 of fig. 1), 
the three-dimensional shape data of the object is generated based on the first acquired image to which specific processing is performed (S150 of fig. 1). 
It is noted that Benedek does not the three-dimensional shape data of the object is generated based the second acquired image to which the specific processing is not performed. 

Taking the teachings of Benedek and KOBAYASHI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of the specific processing of KOBAYASHI into the image processing apparatus of Benedek  to reduce the processing load of the 3D reconstruction device and to increase the process speed of the 3D reconstruction device ([0234] of KOBAYASH).
 Regarding claim 2, Benedeck further teaches the image processing apparatus according to claim 1, wherein the specific processing (S150 of fig. 1) replaces the first acquired image with a replacement image where an entire area thereof is an object area ([0082] in an operational step S150, a three-dimensional model of at least one substituting object shape assignable to each of the at least one object shape, respectively, is generated from optical recordings) .  
Regarding claim 3, Benedek further teaches the image processing apparatus according to claim 1, wherein: the one or more processors implement the instructions to detect a normal area in the first acquired image (S150 of fig. 1), and the specific processing replaces the first acquired image with a replacement image where part of an area other than the detected normal area in the first acquired image is an object area [0082] in an operational step S150, a three-dimensional model of at least one substituting object shape assignable to each of the at least one object shape, respectively, is generated from optical recordings, [0147] a way that the three-dimensional model 
Regarding claim 4, Benedek further teaches the image processing apparatus according to claim 3, wherein the part of the area other than the detected normal area in the first acquired image is an area other than a predetermined area where the detected normal area is included ([0148] the object shape has area).  
Regarding claim 13, Benedek modified by KOBAYASHI teaches the image processing apparatus according to claim 1, KOBAYASHI further teaches wherein the one or more processors implement the instructions to determine, based on at least one of a data header, a data size, or a checksum of image data, whether each of the acquired plurality of images is inappropriate for generating the three-dimensional shape data of the object ([0086, 0091]).
Regarding claim 15, Benedek further teaches the image processing apparatus according to claim 1, wherein the one or more processors implement the instructions to generate a virtual viewpoint image based on the generated three- dimensional shape data (S160 of fig. 1)
Regarding claim 23, Benedek discloses an image processing apparatus (figs. 1 and 16) comprising: 
one or more memories storing instructions ([0141] computers have memories for storing instructions, [0139] a hardware and software. Note: the software would obviously be considered as instructions); and 
one of more processors that implement the instructions ([0139 and 0141] the computer would obviously have one or more processors) to 


in a case where a first acquired image from the first image capturing device does not include the object (S140 of fig. 1, the background would obviously have no object, the object is separated from the background, figs. 2 and 3), while a second acquired image acquired by the second image capturing device includes the object (S110 of fig. 1), the three- dimensional shape data of the object is generated based on the second acquired image and a replacement image used in place of the first acquired image (S150 of fig. 1).  
Regarding claim 24, Benedek further teaches the image processing apparatus according to claim 23, wherein an entire area of the replacement image used in place of the first acquired image is an object area (S150 of fig. 1, [.  0139-0141])
Regarding claim 25, Benedek further teaches the image processing apparatus according to claim 23, wherein the one or more processors implement the instructions to determine, based on a data header, whether the image obtained by each of the plurality of image capturing devices captured the object (fig. 23, the captured objects.  
Regarding claim 26, Benedek further teaches the image processing apparatus according to claim 25, wherein the one or more processors implement the instructions to determine, based on the determination of whether the image obtained by each of the plurality of image capturing devices captured the object, a threshold value for generating the three-dimensional shape data of the object (see the flow chart in figure 8, [0095]).  
.   

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Benedek et al. (US 20160093101 A1) in view of KOBAYASHI (US 20200258299 A1) as applied to claim 1, and in view of Cheng (US 2010/0322515).
Regarding claim 5, Benedek further teaches the image processing apparatus according to claim 1, wherein the one or more processors implement the instructions to acquire a previous image indicating an object area (figs. 18 and 19) and corresponding to the first acquired image (e.g. fig. 18). 
It is noted that the combination of Benedek and KOBAYASHI does not teach and the specific processing first acquired image with a replacement image obtained by enlarging the object area included in the acquired previous image as claimed. 
Cheng teaches and the specific processing first acquired image with a replacement image obtained by enlarging the object area included in the acquired previous image (101 and 1-3 of fig. 1, a foreground dilation unit).
	Taking the teachings of Benedek, KOBAYASHI, and Cheng together as a whole, it would have been obvious to one of ordinary skill in the art to modify the dilating process as a enlarging process (203 of fig. 1) of Cheng into the system of Benedek and KOBAYASHI to remove a shadow part of a foreground object of an image and apply an edge shaping upon an image to derive a better foreground image ([0087] of Cheng).

Regarding claim 7, Benedek modified by KOBAYASHI HWANG and Cheng teaches the image processing apparatus according to claim 5, Cheng further teaches wherein the processing unit is configured to perform dilating processing as the processing of enlarging (103 of fig. 1).
Regarding claim 8, Benedek modified by KOBAYASHI HWANG and Cheng teaches the image processing apparatus according to claim 5,  Cheng further teaches wherein, as the processing of enlarging, the processing unit is configured to perform replacement such that an entire area of a predetermined area in which the object area is included is an object area (103 of fig. 1, enlarging the entire area of the object is a replacement).
Regarding claim 9, Benedek modified by KOBAYASHI HWANG and Cheng teaches the image processing apparatus according to claim 5, Cheng further teaches wherein the processing unit is configured to determine a size of enlarging in the processing of enlarging (fig. 1), based on a region in which the object is able to move in a time difference between a time at which a captured image corresponding to the detected abnormal image is captured and a time at which a captured image corresponding to the acquired previous image is captured (see fig. 20).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-12, 14, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of Benedek, KOBAYASHI, and Cheng does not teach the processor is to detect an abnormal image included in the acquired plurality of images, the abnormal image being inappropriate for generating three-dimensional shape data of the object; determine, based on the number of detected abnormal images, a threshold value for generating the three-dimensional shape data of the object; generate the three-dimensional shape data of the object based on the acquired plurality of images and the determined threshold value, wherein: in a case where the number of images, whose object areas do not include an area corresponding to an element forming a three-dimensional space, is greater than the determined threshold value, the three-dimensional shape data of the object is generated by deleting the element, and in a case where the number of images, whose object areas do not include the area corresponding to the element, is equal to or smaller than the 4Application No. 16/680,849Attorney Docket No. CANO-4424 determined threshold value, the three-dimensional shape data of the object is generated without deleting the element.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/Primary Examiner, Art Unit 2425